                 Case 3:19-cr-00493-SI Document 62 Filed 03/14/20 Page 1 of 2




 1   Edward W. Swanson, SBN 159859
     ed@smllp.law
 2   SWANSON & McNAMARA LLP
 3   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 4   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 5
 6   Attorney for BRANDON FRERE
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
12   UNITED STATES OF AMERICA,                            CASE NO. 3:19-cr-00493-SI
13
                    Plaintiff,                            STIPULATION AND [PROPOSED]
14                                                        ORDER TO CONTINUE SENTENCING
            v.                                            HEARING FROM MARCH 27, 2020 TO
15
                                                          APRIL 24, 2020 AT 11:00 A.M.
16   BRANDON FRERE

17                  Defendant.
18
19
                                             STIPULATION
20
            Defendant Brandon Frere, by and through his counsel, Edward W. Swanson, and the
21
     United States, by and through Assistant United States Attorney Scott D. Joiner, hereby stipulate
22
     and agree as follows:
23
            1)      The defendant pled guilty on December 20, 2019 and a sentencing date was set
24
     for March 27, 2020.
25
            2)      The parties hereby stipulate and respectfully request that the Court continue the
26
     sentencing date for one month, to April 24, 2020. The parties are requesting the continuance in
27
     light of the COVID19 pandemic. The continuance is needed to avoid any unnecessary travel for
28
     Mr. Frere, his friends, and family, as well as counsel, to the Federal Building. Taking this
                                                      1
     Stipulation and [Proposed]Order
     United States v. Frere
                 Case 3:19-cr-00493-SI Document 62 Filed 03/14/20 Page 2 of 2




 1   precaution in Mr. Frere’s case is particularly warranted given that he is recovering from a recent
 2   knee surgery, he has elderly parents and other relatives/friends who would like to attend his
 3   sentencing, the parties anticipate working through and/or litigating restitution issues after
 4   sentencing, which would likely postpone Mr. Frere’s self-surrender date, and Mr. Frere has been
 5   out of custody without incident for over a year.
 6          3)      The parties therefore respectfully request that the sentencing currently scheduled
 7   for March 27, 2020 be continued to April 24, 2020.
 8
 9          IT IS SO STIPULATED.
10
11   DATED:         March 14, 2020                          ____________/s/_ _________________
                                                            SCOTT D. JOINER
12                                                          Assistant United States Attorney
13
14                                                          ____________/s/___________________
                                                            EDWARD W. SWANSON
15                                                          Swanson & McNamara LLP
16                                                          Attorneys for BRANDON FRERE

17
18
                                          [PROPOSED] ORDER
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED. The March 27, 2020 hearing is
20
21   continued to April 24, 2020 at 11:00 a.m.

22
23
     DATED:                                                 _________________________________
24                                                          HON. SUSAN ILLSTON
                                                            United States District Court Judge
25
26
27
28

                                                        2
     Stipulation and [Proposed]Order
     United States v. Frere
